


109 HR 5756 IH: Colorado Emergency Wildfire

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5756
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Beauprez
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Resources, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide additional authority to the
		  Secretary of Agriculture and the Secretary of the Interior to implement
		  hazardous fuel reduction projects in the State of Colorado in response to
		  dangerous fuel levels and insect infestations in forested Federal land in
		  Colorado, to extend the maximum duration of stewardship contracts carried out
		  in Colorado, to amend the Internal Revenue Code of 1986 to extend the credit
		  for electricity produced from biomass, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Colorado Emergency Wildfire and
			 Insect Infestations Response Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Implementation of hazardous fuel reduction projects in
				Colorado in response to dangerous forest fuel levels and insect
				infestations.
					Sec. 3. Extension of authorized maximum duration of stewardship
				contracts carried out in Colorado.
					Sec. 4. Expansion of Forest Service Fuels for Schools program
				to include Colorado.
					Sec. 5. Extension of credit for electricity produced from
				biomass.
				
			2.Implementation of
			 hazardous fuel reduction projects in Colorado in response to dangerous forest
			 fuel levels and insect infestationsSection 104 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6514) is amended by adding at the end the
			 following new subsection:
			
				(i)Temporary
				Alternative Analysis Process for Projects in Colorado
					(1)Proposed agency
				actionFor an authorized
				hazardous fuel reduction project that is proposed to be conducted on Federal
				land in Colorado, the Secretary is not required to study, develop, or describe
				any alternative to the proposed agency action in the environmental assessment
				or environmental impact statement prepared pursuant to section 102(2) of the
				National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
					(2)DurationParagraph
				(1) shall apply during the 10-year period beginning on the date of the
				enactment of the Colorado Emergency Wildfire
				and Insect Infestations Response Act of
				2006.
					.
		3.Extension of
			 authorized maximum duration of stewardship contracts carried out in
			 ColoradoSection 347(c) of the
			 Department of the Interior and Related Agencies Appropriations Act, 1999 (as
			 contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104
			 note), is amended by adding at the end the following new paragraph:
			
				(6)Longer term for
				projects in coloradoNotwithstanding paragraph (2), an agreement
				or contract under subsection (a) to be carried out in Colorado may have a term
				of up to 20 years. The Forest Service or the Bureau of Land Management may
				extend the term of an agreement or contract entered into before the date of the
				enactment of the Colorado Emergency Wildfire
				and Insect Infestations Response Act of 2006 to be carried out in
				Colorado, with the consent of the other party or parties to the agreement or
				contract, to reflect the longer term authorized by this
				paragraph.
				.
		4.Expansion of
			 Forest Service Fuels for Schools program to include Colorado
			(a)ExpansionThe Secretary of Agriculture, acting
			 through the State and Private Forestry Division of the Forest Service, shall
			 expand the Fuels for Schools program to include the State of Colorado.
			(b)GrantsThe Secretary is authorized to make grants
			 in the total amount of $5,000,000 each fiscal year to carry out the Fuels for
			 Schools program in Colorado.
			(c)DurationThis
			 section shall apply during the five-year period beginning on the date of the
			 enactment of the Colorado Emergency Wildfire
			 and Insect Infestations Response Act of 2006.
			5.Extension of credit
			 for electricity produced from biomass
			(a)In
			 generalClause (i) of section 45(d)(3)(A) of the Internal Revenue
			 Code of 1986 (relating to open-loop biomass facilities) is amended by striking
			 January 1, 2008 both places it appears and inserting
			 January 1, 2010.
			(b)Biomass eligible
			 for full credit rateSubparagraph (A) of section 45(b)(4)
			 (relating to credit rate) is amended by striking (3),.
			(c)Effective
			 dates
				(1)The amendment made
			 by subsection (a) shall take effect the date of the enactment of this
			 Act.
				(2)The amendment made
			 by subsection (b) shall apply to electricity produced and sold after the date
			 of the enactment of this Act in taxable years ending after such date.
				
